DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered. 
Priority
3. Acknowledged is thus Application claims the benefit of priority under 35 U.S.C. 119(a)-(d) or (f), based on priority papers filed in parent Application No. 2019- 051940, filed 03/19/2019 to JAPAN which is incorporated herein by reference for all purposes.

4.  The Action is responsive to Applicant’s Remarks, Arguments and Arguments filed 09/09/2021.
5.  In view of a thorough search and examination of the present application and, in light of the following:

The Summary of an Interview via email communications conducted between 2/15/2022 and 2/17/2022 as the Summary attached;
Prior art searched and reviewed; and 
An update search on prior art conducted in domains (CPC, PE2E, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.), Claims 1, and 23-21 (renamed to claims 1-20) are allowed.  
Examiner’s Amendments
6. An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Proposed Examiner's Amendments listed below was authorized by Mr. JOSEPH SU (Registration: 69761) during communications between 2/15/2022 through 2/17/2022.

6.1. Please amend the set of claims 1-21 as below.
1. (Currently amended) An information processing apparatus comprising:
	a storage medium; and
	a processor coupled to the storage medium and configured to:
	acquire a text being input; 
create or update search information and suggestion information, wherein
the search information is used for searching target information and generating the suggestion information and is created or updated based on the target information being updated,
the suggestion information is used as a display information and is created or updated based on the target information and the search information being updated; and
	extract the suggestion information corresponding to the text output the display information for displaying the extracted suggestion information with a suggestion content, 
wherein the extracted suggestion information with the suggestion content is predetermined for a first operation authority and a second operation authority, 
wherein the first operation authority represents a first permitted operation being performed on the target information and the second operation authority represents a second permitted operation different from the first permitted operation being performed on the target information,
the target information is used for generating the search information and comprises a document information being searched according to the text being input by , and 
wherein the suggestion information has a weight for presenting preferentially.


	2. (Cancelled)

	3. (Currently amended) The information processing apparatus according to claim [[2]] 1, wherein the weight is prioritized according to a longer length of a document name to be searched.

	4. (Currently amended) The information processing apparatus according to claim 1,
wherein the processor is further configured to output the display information for displaying in a display mode that is predetermined for the first operation authority and the second operation authority.

5. (Currently amended) The information processing apparatus according to claim [[2]] 1,
processor is further configured to output the display information for displaying in a display mode that is predetermined for the first operation authority and the second operation authority.

	6. (Currently amended) The information processing apparatus according to claim 3,
wherein the processor is further configured to output the display information for displaying in a display mode that is predetermined for the first operation authority and the second operation authority.

	7. (Original) The information processing apparatus according to claim 4,
wherein the display mode includes at least one of a display mode for displaying an image indicating that there is no operation authority or a display mode for displaying an image for requesting to grant the operation authority.

	8. (Original) The information processing apparatus according to claim 5,
wherein the display mode includes at least one of a display mode for displaying an image indicating that there is no operation authority or a display mode for displaying an image for requesting to grant the operation authority.


wherein the display mode includes at least one of a display mode for displaying an image indicating that there is no operation authority or a display mode for displaying an image for requesting to grant the operation authority.

	10. (Original) The information processing apparatus according to claim 1, further comprising:
a transmitter that, when a request for grant of an operation authority is performed, transmits request information for grant of the operation authority to an administrator terminal operated by an administrator of the target information; and 
a receiver that transmits a predetermined screen for granting and rejecting the authority according to the request from the administrator terminal, and receives the grant or rejection of the authority.

	11. (Currently amended) The information processing apparatus according to claim [[2]] 1, further comprising:
a transmitter that, when a request for grant of an operation authority is performed, transmits request information for grant of the operation authority to an administrator terminal operated by an administrator of the target information; and 


	12. (Original) The information processing apparatus according to claim 3, further comprising:
a transmitter that, when a request for grant of an operation authority is performed, transmits request information for grant of the operation authority to an administrator terminal operated by an administrator of the target information; and 
a receiver that transmits a predetermined screen for granting and rejecting the authority according to the request from the administrator terminal, and receives the grant or rejection of the authority.

	13. (Original) The information processing apparatus according to claim 4, further comprising:
a transmitter that, when a request for grant of an operation authority is performed, transmits request information for grant of the operation authority to an administrator terminal operated by an administrator of the target information; and 


	14. (Original) The information processing apparatus according to claim 5, further comprising:
a transmitter that, when a request for grant of an operation authority is performed, transmits request information for grant of the operation authority to an administrator terminal operated by an administrator of the target information; and 
a receiver that transmits a predetermined screen for granting and rejecting the authority according to the request from the administrator terminal, and receives the grant or rejection of the authority.

	15. (Original) The information processing apparatus according to claim 6, further comprising:
a transmitter that, when a request for grant of an operation authority is performed, transmits request information for grant of the operation authority to an administrator terminal operated by an administrator of the target information; and 


	16. (Original) The information processing apparatus according to claim 7, further comprising:
a transmitter that, when a request for grant of an operation authority is performed, transmits request information for grant of the operation authority to an administrator terminal operated by an administrator of the target information; and 
a receiver that transmits a predetermined screen for granting and rejecting the authority according to the request from the administrator terminal, and receives the grant or rejection of the authority.

	17. (Original) The information processing apparatus according to claim 8, further comprising:
a transmitter that, when a request for grant of an operation authority is performed, transmits request information for grant of the operation authority to an administrator terminal operated by an administrator of the target information; and 


	18. (Original) The information processing apparatus according to claim 9, further comprising:
a transmitter that, when a request for grant of an operation authority is performed, transmits request information for grant of the operation authority to an administrator terminal operated by an administrator of the target information; and 
a receiver that transmits a predetermined screen for granting and rejecting the authority according to the request from the administrator terminal, and receives the grant or rejection of the authority.

	19. (Currently amended) A non-transitory computer readable medium storing information processing program for causing a computer comprising a storage medium and a processor to execute functions comprising:
acquiring a text being input; 
creating or updating search information and suggestion information, 
wherein the search information is used for searching target information and generating the suggestion information and is created or updated based on the target information being updated, the suggestion information is used as a display information and is created or updated based on the target information and the search information being updated; and
  extracting the suggestion information corresponding to the text and outputting the display information for displaying the extracted suggestion information with a suggestion content, 
wherein the extracted suggestion information with the suggestion content is predetermined for a first operation authority and a second operation authority, 
wherein the first operation authority represents a first permitted operation being performed on the target information and the second operation authority represents a second permitted operation different from the first permitted operation being performed on the target information, 
the target information is used for generating the search information and comprises a document information being searched according to the text being input by the user, in which, the document information comprises a name or a content of a document, and 
wherein the suggestion information has a weight for presenting preferentially.

method used by an information processing apparatus for presenting a suggestion information comprising:  
	acquiring a text being input; 
creating or updating search information and suggestion information, 
wherein
the search information is used for searching target information and generating the suggestion information and is created or updated based on the target information being updated, the suggestion information is used as a display information and is created or updated based on the target information and the search information being updated; and
  extracting the suggestion information corresponding to the text and outputting the display information for displaying the extracted suggestion information with a suggestion content, 
wherein the extracted suggestion information with the suggestion content is predetermined for a first operation authority and a second operation authority, 
wherein the first operation authority represents a first permitted operation being performed on the target information and the second operation authority represents a second permitted operation different from the first permitted operation being performed on the target information, 
the target information is used for generating the search information and comprises a document information being searched according to the text being input by the user, in which, the document information comprises a name or a content of a document, and 
wherein the suggestion information has a weight for presenting preferentially.

21. (New) The information processing apparatus according to claim 1,
wherein the first permitted operation and the second permitted operation respectively comprises at least one of reading the content of the document, writing the content of the document, reading attribute of the document, writing attribute of the document, printing content, transferring content, deleting folder or document, changing folder or document access authority, acquiring folder or document operation history, changing lock folder or document, revising folder or document, deleting folder or document revision history, creating subordinate folder or document, and deleting subordinate folder or document.
Reasons for Allowable
7. The following is the Examiner's statement of reasons for allowance: 
In the Examiner's Final Office Actions of 06/11/2021, the rejections were made under U.S.C. $ 103 as being unpatentable over
Collier: “SEARCH SUGGESTIONS” (United States Patent Application Publication US 20080147653 A1, published June 19, 2008; and filed December 15, 2006), in view of
EDALA et al.: “METHOD AND APPARATUS FOR DETERMINING RELEVANT SEARCH RESULTS USING A MATRIX FRAMEWORK” (United States Patent Application Publication US 20110016118 A1, filed July 20, 2009; and published January 20, 2011, hereafter “EDALA”). 

With respect to the above Action, in the response filed 09/09/2021, the Applicant argued that “Edala teaches that the search engines have permitted users to perform a search and filter the result. In other words, Edala merely teaches that the search (which is interpreted as a permitted operation or operation authority of claim 1) is performed by the permitted user. However, Edala does not teach that the permitted user performs operation on the document instead of merely searching the document. Specifically, Edala does not distinguish the authority for the one permitted user and the authority of another permitted user. Edala does not teach that the search operation performed by the one permitted user is different from another operation performed by another permitted user.”.
In light of the above arguments and the Examiner’s Amendment that addressed potential 35 U.S.C. § 101 issue and further clarified the suggestion information by “wherein the suggestion information has a weight for presenting preferentially”. The 
In respect of the arguments and the Examiner’s Amendment, potential allowable subject matters of the application was thoroughly investigated and a further review of the claimed subject matter that is specifically limited to presenting the suggestion information, the Examiner was persuaded that the below high-lighted subject matter is distinct from prior art.
 “acquiring a text being input;
creating or updating search information and suggestion information, 
wherein the search information is used for searching target information and generating the suggestion information and is created or updated based on the target information being updated, 
the suggestion information is used as a display information and is created or updated based on the target information and the search information being updated; and
extracting the suggestion information corresponding to the text and outputting the display information for displaying the extracted suggestion information with a suggestion content, 
wherein the extracted suggestion information with the suggestion content is predetermined for a first operation authority and a second operation authority,
wherein the first operation authority represents a first permitted operation being performed on the target information and the second operation authority represents a second permitted operation different from the first permitted operation being performed on the target information, 
the target information is used for generating the search information and comprises a document information being searched according to the text being input by the user, in which, the document information comprises a name or a content of a document, and 
wherein the suggestion information has a weight for presenting preferentially”. 

An update search on prior art in domains (CPC, PE2E, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) has been conducted. The prior art searched and investigated in the domains (CPC, PE2E, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed in each of the independent claims 1, 19 and 20. 
Claims (3-18 and 21) are directly or indirectly dependent upon the independent claim 1, and are also distinct from the prior arts for the same reason.
Claims 1, and 3-21 (renamed to claims 1-20) are allowed. 

Conclusions
8.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you 
KUEN S LU   /Kuen S Lu/
Art Unit 2156  
Primary Patent Examiner  
February 18, 2022